Citation Nr: 0425217	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-25 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2004, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing has been prepared and is 
associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he had difficulty sleeping during 
service as he was unable to report to duty on time, resulting 
in 12 to 15 nonjudicial punishments, and for which he 
hospitalized for 15 days at Ft. Sill, Oklahoma in 1968.  

The only service medical records presently of record are the 
an April 1968 pre-induction physical examination report, a 
July 1970 separation examination report, and an immunization 
record.  As the veteran has alleged inpatient treatment while 
at Ft. Sill, efforts should be made be to obtain any 
available treatment records from that facility. 

Additionally, in light of the veteran's contentions that he 
received underwent numerous disciplinary actions in service 
due to his sleep disorder, efforts should be made to obtain 
his service personnel record.

Lastly, the Board notes that the veteran has reported that he 
is receiving Social Security disability benefits based in 
part on his sleep apnea.  On remand, the pertinent Social 
Security records, to include medical records, should be 
obtained.  

Based on the discussion above, this case is REMANDED to the 
RO via the AMC for the following action:

1.  Obtain the veteran's service 
personnel records, documenting the 
reasons for his nonjudicial punishments 
or other disciplinary actions.  

2.  Obtain the inpatient clinical records 
from the Reynolds Army Community Hospital 
at Fort Sill, Oklahoma, for 
hospitalization for 15 days for treatment 
of a sleep problem, including a spinal 
tap, during the period from about 
September 1968 to September 1969. 

3.  Obtain the records from the Biloxi, 
Mississippi, VA Medical Center (VAMC) for 
a sleep disorder since November 2002.  

4.  Obtain records of the Social Security 
Administration and the medical records 
relied upon concerning that claim.

5.  After the above development, 
determine if a VA medical examination or 
medical opinion is necessary to decide 
the claim.  Thereafter, adjudicate the 
issue of service connection for sleep 
apnea.  If the benefit sought is denied, 
prepare a supplemental statement of the 
case and return the case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	GEORGE E GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




